85 F.3d 633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kevin Lamont HOWARD, Appellant,v.Marvin GRUNDHOEFER, individually and in his officialcapacity as Mayor and in his official capacity as Asst.Public Defender;  Candace Rasmussen, individually and in herofficial capacity as third district Chief Public Defender;John Stewart, individually and in his official capacity asChief State Public Defender;  Board of Public Defense, Appellees.
No. 95-2885.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 9, 1996.Filed:  May 13, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Minnesota inmate Kevin Lamont Howard appeals from the district court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 action.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Ann D. Montgomery, United States Magistrate Judge for the District of Minnesota